DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 6/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1 and 7-10, and addition of claims 14-18 are acknowledged.
Claims 1-18 are currently pending and have been examined under the effective filing date of 9/02/2019.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive in part.  Limitations in Applicant’s added claims regarding the .
Examiner thanks Applicant for amending the claims to overcome the 112 rejections.
Regarding newly added claim 16, the limitation concerning scaling the vector inversely proportional to the total weight overcomes the prior art rejections.
Regarding page 9 of Applicant’s remarks, Barnet discloses determining both a product area and the coordinates of the center of gravity.  Examiner thanks Applicant for clarifying the distinction between said limitations, and points to Barnet ¶¶0026, 0046 and 0047 for reference when maintaining the rejection. Barnet ¶0046 recites, “position (X) of a change-in-weight event) from data of the weighing cells.” Barnet ¶0026 recites, “Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf.” Barnet ¶0047 states, “Value of X when calculated is rounded to the nearest integer (and typically bounded to the range of 0 to (k1-1)) to determine which bottle position is where the weight change occurred.)” Determining a bottle position and determining a position X in terms of coordinates aligning with a center of gravity, which Barnet 
Regarding page 10, the determination of Barnet Figure 13 as seen to identify, using scales, separate pours of liquid from a bottle that is used as a good reads on the claim limitation of determining an average weight assigned to a product area and a count of the removed or added goods, as seen in claim 4.

	Claim Objections
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, Barnet as modified by Tkachencko and Goldstein discloses the vending device according to claim 7, 
wherein the center of gravity is the center of gravity of the rigid body in a state where a plurality of goods are in the display area, (Goldstein 23:50; partition coordinates 418 may specify an area that encompasses the partitioned area 134. For example, the partition coordinates 418 may specify the location in space with respect to an origin of two or more of corners of a rectangular partitioned area 134, a distance relative to an origin, and so forth.)
wherein the evaluator is configured to determine the previous coordinates of the center of gravity of the rigid body in the state where the plurality of goods are origin of two or more of corners of a rectangular partitioned area 134, a distance relative to an origin, and so forth.)
wherein the vector corresponds to a shift in the coordinates of the center of gravity from the previous coordinates to the new coordinates, (Goldstein 35:40; COM 704 may be expressed in terms of coordinates with respect to an origin.)
and wherein the determining of the product area comprises determining the product area based upon the location where at least one of the plurality of goods was removed. (Goldstein 28:8; distance “LWC” indicative of the location of weight change from an origin at the leftmost edge of the shelf may be calculated to the center-of-mass of an individual item 104 that has been added or removed in an interaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of calculating a new location using updated coordinate mapping in Goldstein because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more precise location modeling system.
Barnet as modified by Tkachencko and Goldstein does not disclose and wherein the determining of the product area from the vector and the total weight comprises: 
inversely proportionally scaling the vector using the total weight; 
and adding the scaled vector to the previous coordinates of the center of gravity to determine a location where at least one of the plurality of goods was removed or added from the display area.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art or non-patent literature has been found that the inversely proportionally scaling of the vector as seen in claim 16, which depends from claim 7.  The closest non-patent literature that reads on the Application is Yu, Calculation and accuracy analysis of center of gravity of payload rack. Yu teaches measureing the center of gravity of a payload rack, but not using a inversely proportionally scaled vector. Likewise, Wang discloses uses a method for finding a center of gravity in accordance with Applicant’s claimed methods, but does not teach inversely proportionally scaling a vector. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the evaluator being configured to (claim 1) and the controller is configured to (claim 1.)
There is no additional structural limitations seen in the relevant claims.
It is seen that the evaluation unit and the evaluator being configured are synonymous (evaluation unit (or evaluator) 65, as seen in ¶0026, Fig. 1, Fig. 2a and Fig. 2b of the Specification.) In ¶0032 of the Specification, the evaluation unit 65 forms a total weight.  In ¶0013 of the Specification, “The vending device includes an evaluation unit which, at periodic intervals or when the total weight detected by the at least two weighing cells changes, is designed to determine new coordinates of the center of gravity from the data of the weighing cells. The vending device includes a control unit which is designed to determine a product area within the display area based upon changes in the coordinates of the center of gravity. The control unit is designed to determine, from the change in the total weight, the weight of the goods removed or added in the determined product area and to update the inventory.”
It is shown that the evaluator transmits data to the controller in ¶0032 of the Specification, “The coordinates of the center of gravity and the total weight are transmitted by the evaluation unit 65 to a control device (or controller or control unit) 41.”  Further, the controller is seen in Fig. 2a and Fig. 2b.
In ¶0036 of the Specification, it is seen the memory 44.  There is no mention of a memory unit in the Specification.
The only mention of a communications unit is in ¶0020 of the Specification.  It is not seen in the drawings or referenced by a number.
Regarding the evaluator/evaluation unit and controller, Fig. 2a and Fig. 2b disclose sufficient structure to determine the interpretation of the claim limitations and no 112 rejection is needed in this case.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 8-11 are rejected under 35 U.S.C. 103Barnet et al. (Pub. No. US 2019/0104864 A1) in view of Tkachenko et al. (Pub. No. US 2014/0316561 A1.)
Regarding Claims 1 and 10, Barnet discloses at least one display area, wherein the display area is formed by a rigid body, wherein the display area comprises at least two, spatially-separated product areas, wherein the rigid body of the display area is held by force transmission areas of at least two weighing cells, (Barnet Fig. 1 showing the display area formed by rigid bodies (100) and comprising spatially-separated product areas (Shelf #N) held by force transmission areas of at least two weighing cells (102 and 104) and 
an evaluator, (Barnet ¶0026; processor) the evaluator being configured to, at periodic intervals (Barnett Fig. 11 shows readings taken at different points in time) or when a total weight detected by the at least two weighing cells changes: (Barnet ¶0042; detecting a change of weight in a bottle position)
determine new coordinates of a center of gravity (Barnet ¶0046; position (X) of a change-in-weight event) from data of the weighing cells, and (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf
(Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor)
wherein the controller is configured to: 
determine a product area within the display area based upon changes in the coordinates of the center of gravity, (Barnet ¶0047; value of X when calculated is rounded to the nearest integer (and typically bounded to the range of 0 to (k1-1)) to determine which bottle position is where the weight change occurred.)
determine, from the change in a total weight, the weight of goods removed from or added to the determined product area, and (Barnet ¶0026; Data provided by the load cells to the processor allows for the determination of the location on the shelf assembly of a bottle that was picked up, its contents diminished including via a change in weight, and the time of this occurrence.)
update an inventory, stored in a memory, for a product associated with the determined product area. (Barnet ¶0026; The system converts the change in weight to volume depending on what bottle was poured. [0032] The volume poured is compared to the records of the Point of Sale System and the recipe for the drink sold to determine if the liquid dispensed was over poured, under poured, or not sold at all.)
Barnet does not disclose a vending device.
Tkachencko discloses a vending device. Tkachencko also discloses at least one display area, wherein the display area is formed by a rigid body and comprises at least two spatially-separated product areas. (Tkachencko Fig. 1, ¶¶0080, 0082; shows vending machine with plurality of spatial areas using a weight sensor to determine inventory.)
The primary reference teaches shelves that contains weight sensors to locate products that are then measured and accounted for in inventory systems.  The primary reference teaches a system to send a notification when the inventory reaches a certain value.
The secondary reference discloses a vending machine with a weight sensor beneath its product.  The vending machine has a plurality of display areas and is a self-service machine.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vending machine of the secondary reference for the shelving system of the primary reference.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 2, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the vending device is a vending device for self-service sales. (Tkachencko ¶0080; patron then approaches the vending machine 102 to make a transaction, the display 130 prompts the patron to enter a cashless payment mechanism, the payment collection module 140 receives a cashless payment mechanism entered by the patron.)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vending machine of the secondary reference for the shelving system of the primary reference.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding Claim 4, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the controller is configured to determine, from the total weight of the removed or added goods and an average (Barnet Fig. 13 showing recent pours with amount of inventory removed based on the weight removed)

Regarding Claim 5, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the controller updates the inventory within each product area, comprising the product area, on the basis of the removed or added goods. (Barnet Fig. 12B shows a view of the inventory updated in real time)

Regarding Claim 8, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the controller is configured to store in the memory corresponding product information is assigned to the product areas in the display area. (Barnet Fig. 13 shows product information assigned to product areas (stations.))

Regarding Claim 9, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the vending device is configured to send or output a message if the inventory in the product area falls below a threshold value assigned to the product area. (Barnet Fig. 13 shows a low amount notification)

Regarding Claim 11, Barnet as modified by Tkachencko discloses the method according to claim 10, the method further comprising the following steps: 
periodically taring all of the weighing cells, (Barnet ¶0049; The calibration is conducted by taking three test readings. The first test reading is conducted with an empty shelf 100.) and 
determining new coordinates of the center of gravity (Barnet ¶0046; position (X) of a change-in-weight event) and a new total weight using the new weighing data when the weight measured by at least one weighing cell changes. (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf,)

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnet et al. (Pub. No. US 2019/0104864 A1) in view of Tkachenko et al. (Pub. No. US 2014/0316561 A1,) and in further view of Wang (Pub. No. US 2018/0340856 A1.)
Regarding Claim 14, Barnet as modified by Tkachencko discloses the vending device according to claim 1.
Barnet as modified by Tkachencko does not disclose, but Wang discloses: 
(Wang Figure 1 showing four weighing cells)
wherein the new coordinates of the center of gravity comprise an X-direction coordinate and a Y-direction coordinate, (Wang Figure 1; COG (X,Y))
wherein the evaluator is configured to, at periodic intervals or when the total weight detected by the four weighing cells changes: (Wang ¶0030; if the weight value exceeds the center-of-gravity offset threshold at this time, executing step 103. … Step 103: calculating the position of the center-of-gravity (COG) of the load)
determine the new coordinates of the center of gravity from the data of the four weighing cells by: 
determining the X-direction coordinate according to: (W1 + W2)/(W1+W2+W3+W4); (Wang ¶0030; (COG) of the load T using the formula X=(W3+W4)*b/(W1+W2+W3+W4),)
and determining the Y-direction coordinate according to: (W1 + W4)/(W1+W2+W3+W4); (Wang ¶0030; … and obtaining, by means of calculation, a Y coordinate of the center-of-gravity (COG) of the load T using the formula Y=(W2+W3)*b/(W1+W2+W3+W4).)
wherein W1 is a weight data of the first weighing cell, W2 is a weight data of the second weighting cell, W3 is a weight data of the third weighing cell, and W4 is a weight data of the fourth weighing cell, (Wang ¶0030; force-bearing values of the weighing sensors, wherein the force-bearing values of the four weighing sensors 1, 2, 3, and 4 are respectively W1, W2, W3 and W4 in that order)
wherein the data of the four weighing cells comprises the weight data W1, the weight data W2, the weight data W3, and the weight data W4, (Wang ¶0030; force-bearing values of the weighing sensors, wherein the force-bearing values of the four weighing sensors 1, 2, 3, and 4 are respectively W1, W2, W3 and W4 in that order)
wherein the first weighing cell has a same X-direction coordinate as the second weighing cell, (Wang Figure 1; see first and second cell)
wherein the first weighing cell has the same Y-direction coordinate as the fourth weighting cell, (Wang Figure 1; see first and fourth cell)
and wherein the third weighing cell has the same X-direction coordinate as the fourth weighing cell. (Wang Figure 1; see third and fourth cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of center of gravity calculations in Wang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the location of a product to be determined.

Regarding Claim 17, Barnet as modified by Tkachencko  discloses the vending device according to claim 1, 
wherein a first one of the spatially-separated product areas is associated with a first area defined within the X-Y coordinate system, and a second one of the spatially-separated product areas is associated with a second area defined within the X-Y coordinate system, (Barnet Figure 8; see specially separated product areas)
wherein the controller is configured to associate a first plurality of goods with only the first one of the spatially-separated product areas, and a second plurality of goods with only the second one of the spatially separated product areas, (Barnet Figure 12B; see separation of plurality of goods into areas)
and wherein the product is associated with one of the first plurality of goods or the second plurality of goods. (Barnet Figure 12B; see separation of plurality of goods into areas)
(Tkachenki Figure 1; see walls separating the product areas)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of product separation in Tkachencko because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers more options in ordering.
Barnet as modified by Tkachencko does not disclose, but Wang discloses:
wherein the rigid body of the display area is held by four weighing cells, the four weighing cells comprising the at least two weighing cells, the four weighing cells being a first weighing cell, a second weighing cell, a third weighing cell, and a fourth weighing cell, (Wang Figure 1; see the four weighing cells)
wherein the display area has an associated X-Y coordinate system where coordinates in the display area start at a first corner at the third weighing cell, extend in a horizontal X-direction to the second weighing cell, and extend in a vertical Y-direction to the fourth weighing cell, (Wang Figure 1; see the locations of the weighing cells; while Figure 1 shows the coordinate system staring at cell 1, there is no patentable distinction between Figure 1 and the claimed limitation.  Further, the position of the cells in Figure 1 of Wang are such that the locations of cells 2 and 4 in relation to 3 correspond to the locations of the cells in the claimed limitation.)
wherein the new coordinates of the center of gravity comprise a component in the X- direction coordinate and a component in the Y-direction, (Wang Figure 1; COG (X,Y).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of center of gravity calculations in Wang because applying the known technique would have yielded predictable results and resulted in an improved system by allowing the location of a product to be determined.

Regarding Claim 18, Barnet as modified by Tkachencko  discloses the vending machine according to claim 17, wherein the controller is configured to define all of the first plurality of goods as being a particular one of either a baked good product, a fruit product, or a vegetable product, and is configured to define all of the second plurality of goods as being a particular one of either the baked good product, a fruit product, or the vegetable product, different from the first plurality of goods. (Tkachenko ¶0022; kiosk can include two open shelves separated by an insulated barrier, wherein one shelf is heated to maintain hot foodstuffs (e.g., soup, burritos) at a target hot consumption temperature, and the second shelf can be cooled to maintain cold foodstuffs (e.g., fruit, cold sandwiches) at a target cold consumption temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of product diversification in Tkachencko because applying the known technique would have yielded predictable results and resulted in an improved system by allowing customers more options in ordering.

Claims 3, 6-7, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnet et al. (Pub. No. US 2019/0104864 A1) in view of Tkachenko et al. (Pub. No. US 2014/0316561 A1,) and further in view of Goldstein et al. (Patent No. US 10,318,917 B1.)
Regarding Claim 3, Barnet as modified by Tkachencko discloses the vending device according to claim 2, but wherein the vending device comprises three or four weighing cells which hold the rigid body of the display area.
Goldstein discloses wherein the vending device comprises three or four weighing cells which hold the rigid body of the display area.  (Goldstein 27:46; a weight sensor 120(6) is positioned at each of the four corners of a shelf,) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with 

Regarding Claim 6, Barnet as modified by Tkachencko discloses the vending device according to claim 1, but not wherein the weighing cells are tared periodically and simultaneously.
Goldstein discloses wherein the weighing cells are tared periodically and simultaneously (Goldstein 28:23; During operation, the weight data 126 may be "tared" or zeroed out while the load on the platform measured by the weight sensors 120(6) is in a stable state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of zeroing out weighing cells in Goldstein because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a calibrated weighing model.

Regarding Claim 7, Barnet as modified by Tkachencko discloses the vending device according to claim 1, wherein the evaluator is configured to determine the product area from the vector and the total weight (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf,) but not wherein the evaluator is configured to determine, upon detecting a change in the total weight, a vector between previous coordinates of the center of gravity and the new coordinates of the center of gravity.
Goldstein discloses wherein the evaluator is configured to determine, upon detecting a change in the total weight, a vector between previous coordinates of the center of gravity and the new coordinates of the center of gravity. (Goldstein 27:63; data 442 may be expressed as a vector value having a direction and a magnitude. For example, the LWC data 442 may comprise a vector having a first endpoint at an origin of the inventory location 114 and a second endpoint at the location of the weight change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of calculating a new location using updated coordinate mapping in Goldstein because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more precise location modeling system.

Regarding Claim 12, Barnet as modified by Tkachencko discloses the method according to claim 11, further comprising the following steps: 
assigning the product area based upon the determined vector and the total weight, (Barnet ¶0026; Load sensor data, along with calibration data unique to that shelf assembly is provided to a processor (e.g., transmitted to cloud computing processing) which is then able to identify the location of a bottle that has been picked up and then restored to that shelf,)
determining the weight of goods removed from or added to the assigned product area, (Barnet ¶0026; …in addition to determining the change of weight.)
determining a count of goods on the basis of the weight of the removed or added goods and a weight per good, and (Barnet ¶0026; Data provided by the load cells to the processor allows for the determination of the location on the shelf assembly of a bottle that was picked up, its contents diminished including via a change in weight, and the time of this occurrence.)
updating the inventory in the assigned product area. (Barnet ¶0026; The system converts the change in weight to volume depending on what bottle was poured. [0032] The volume poured is compared to the records of the Point of Sale System and the recipe for the drink sold to determine if the liquid dispensed was over poured, under poured, or not sold at all,) but not
determining a vector between the previous coordinates of the center of gravity and the new coordinates of the center of gravity.
Goldstein discloses determining a vector between the previous coordinates of the center of gravity and the new coordinates of the center of gravity. (Goldstein 27:63; data 442 may be expressed as a vector value having a direction and a magnitude. For example, the LWC data 442 may comprise a vector having a first endpoint at an origin of the inventory location 114 and a second endpoint at the location of the weight change.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of calculating a new location using updated coordinate mapping in Goldstein because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more precise location modeling system.

Regarding Claim 13, Barnet as modified by Tkachencko and Goldstein discloses the method according to claim 12, the method further comprising the following steps: 
(Barnet Fig. 13 shows low or empty inventory notifications based on changes in weight and comparison to a threshold value)
ending or displaying information that the threshold value has been undershot, if the updated inventory falls below the threshold value. (Barnet Fig. 13 shows low or empty inventory notifications based on changes in weight and comparison to a threshold value)

Regarding Claim 15, Barnet as modified by Tkachencko discloses the vending device according to claim 1.
 Barnet as modified by Tkachencko does not disclose, but Goldstein discloses:
wherein the evaluator is configured to, prior the periodic intervals or prior to when the total weight detected by the at least two weighing cells changes, tarring each of the weighting cells in a condition wherein a plurality of goods are in the product areas, (Goldstein 28:23; During operation, the weight data 126 may be "tared" or zeroed out while the load on the platform measured by the weight sensors 120(6) is in a stable state.)
(Goldstein 28:25; The processing module 328 may “tare” these values, such that the weight is read to be “0 kg”. A subsequent interaction such as a removal of two items 104 may result in a total weight change of 910 grams, with a weight distribution of 850 g on the left and 55 g on the right. Given a shelf width “a” of 1 m and the distance “b” of 0.1 m, the LWC is at 0.148 meters from the origin at the leftmost edge of the shelf.)
and wherein the center of gravity corresponds to a center of gravity of a change in weight in a coordinate system of the display area and not to a center of gravity of the rigid body. (Goldstein 35:40; COM 704 may be expressed in terms of coordinates with respect to an origin.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Barnet with the known technique of zeroing out weighing cells in Goldstein because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a calibrated weighing model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624